Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 02/14/2022 have been fully considered but they are persuasive. See reason below.
The rejection of Claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 13-16,20,22 of copending Application No. 16947585 (reference application) is withdrawn. The instant claims require nicotinic acid(pyridine-3- carboxylic acid) while the claims in  US Application No. 16947585 do not recite nicotinic acid(pyridine-3- carboxylic acid).
The rejection of Claims 1-16 under 35 U.S.C. 103 as being unpatentable over Wilmotte et al. (US 6660289; 12/9/2003) is withdrawn. The claims are written to omit metal ions while Wilmotte et al.’s invention compositions contain metal ions.
The rejection Claims 1-16 under 35 U.S.C. 103 as being unpatentable over Aksela et al.(US 20090221704; 9/3/2009) is withdrawn. The instant claims require nicotinic acid(pyridine-3- carboxylic acid) while Aksela et al.(US 20090221704; 9/3/2009) do not disclose nicotinic acid(pyridine-3- carboxylic acid).  

Withdrawn Rejections
Claim Rejections - 35 USC § 103 
Applicant's arguments filed  02/14/2022  have been fully considered but they are persuasive. See argument below. However, there are new grounds of rejections set forth below in light of paper filed 02/14/2022.

The rejection of Claims 1-16 under 35 U.S.C. 103 as being obvious over Li et al. (USPN 8822719; 9/2/2014) is withdrawn. Applicant provides the statement, “Application 16/548,356, U.S. Patent 8,822,719, and U.S. Patent 9,321,664 were, not later than the effective filing date of the claimed invention in application 16/548,356, owned by Ecolab USA Inc. Applicant submits this statement is sufficient to invoke the prior art exception under 35 U.S.C. §102(b)(2)(C) as indicated in MPEP § 717.02(a).” which overcomes the rejection of record.
The rejection of Claims 1-16 under 35 U.S.C. 103 as being obvious over Li et al. (USPN 9321664; 4/26/2016) is withdrawn. Applicant provides the statement, “Application 16/548,356, U.S. Patent 8,822,719, and U.S. Patent 9,321,664 were, not later than the effective filing date of the claimed invention in application 16/548,356, owned by Ecolab USA Inc. Applicant submits this statement is sufficient to invoke the prior art exception under 35 U.S.C. §102(b)(2)(C) as indicated in MPEP § 717.02(a).” which overcomes the rejection of record.
New Ground of Rejections
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4-11,13-16 is/are rejected under 35 U.S.C. 103 as being obvious over Li et al.(20220041473; 02/10/2022). 
Li et al. teach a composition comprising 
“

    PNG
    media_image1.png
    104
    301
    media_image1.png
    Greyscale
” and 
“

    PNG
    media_image2.png
    922
    491
    media_image2.png
    Greyscale
” as claimed. Li et al.(20220041473) do not explicitly teach the composition comprising nicotinic acid. However, Li et al. at paragraph 519 teach, 
“

    PNG
    media_image3.png
    174
    552
    media_image3.png
    Greyscale
”
Therefore, it would have been obvious to include niacin(nicotinic acid)  in the composition since by admission in paragraph 519 Li et al.(20220041473) discloses that niacin prevents decomposition of the peracid resulting in a stabilized peracid. 
Li et al.(20220041473; 02/10/2022)  teach
 a) at paragraph 195 the composition further comprising anionic surfactant, hydrotrope, etc,;
  b) at paragraph 516  the composition being stable for 4 weeks;
c) at Table 2 the composition comprising the amounts of peracid, carboxylic acid, hydrogen peroxide, stabilizing agent which fall within the ranges claimed;
d) at paragraph 400 teach application of the composition to food. 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1,4-11,13-16 is/are rejected under 35 U.S.C. 103 as being obvious over Li et al.(20160200595; 07/14/2016 or USPN 9902627). 
Li et al. teach a composition comprising 
“

    PNG
    media_image1.png
    104
    301
    media_image1.png
    Greyscale
” and 
“

    PNG
    media_image2.png
    922
    491
    media_image2.png
    Greyscale
” as claimed. Li et al.( 20160200595; 07/14/2016) do not explicitly teach the composition comprising nicotinic acid. However, Li et al. at paragraph 522 teach, 
“

    PNG
    media_image3.png
    174
    552
    media_image3.png
    Greyscale
”
Therefore, it would have been obvious to include niacin(nicotinic acid)  in the composition since by admission in paragraph 522 Li et al.(20220041473) discloses that niacin prevents decomposition of the peracid resulting in a stabilized peracid. 
Li et al.( 20160200595; 07/14/2016)  teach
 a) at paragraph 196 the composition further comprising anionic surfactant, hydrotrope, etc,;
  b) at paragraph 519  the composition being stable for 4 weeks;
c) at Table 2 the composition comprising the amounts of peracid, carboxylic acid, hydrogen peroxide, stabilizing agent which fall within the ranges claimed;
d) at paragraph 403-407,419-425 teach application of the composition to food. 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1,4-11,13-16 is/are rejected under 35 U.S.C. 103 as being obvious over Li et al.(USAN 20140097144; 04/10/2014 or USPN 9321664). 
Li et al. teach a composition comprising 
“

    PNG
    media_image1.png
    104
    301
    media_image1.png
    Greyscale
” and 
“

    PNG
    media_image2.png
    922
    491
    media_image2.png
    Greyscale
” as claimed. Li et al.( 20140097144) do not explicitly teach the composition comprising nicotinic acid. However, Li et al. at paragraph 523 teach, 
“

    PNG
    media_image3.png
    174
    552
    media_image3.png
    Greyscale
”
Therefore, it would have been obvious to include niacin(nicotinic acid)  in the composition since by admission in paragraph 523 Li et al.( 20140097144) discloses that niacin prevents decomposition of the peracid resulting in a stabilized peracid. 
Li et al.( 20140097144)  teach
 a) at paragraph 195 the composition further comprising anionic surfactant, hydrotrope, etc,;
  b) at paragraph 520  the composition being stable for 4 weeks;
c) at Table 2 the composition comprising the amounts of peracid, carboxylic acid, hydrogen peroxide, stabilizing agent which fall within the ranges claimed;
d) at paragraph 404-407,420-426 teach application of the composition to food. 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1,4-11,13-16 is/are rejected under 35 U.S.C. 103 as being obvious over Li et al.(USAN 20190225510; 07/25/2019 or USPN 11180385). 
Li et al. teach a composition comprising 
“

    PNG
    media_image1.png
    104
    301
    media_image1.png
    Greyscale
” and 
“

    PNG
    media_image2.png
    922
    491
    media_image2.png
    Greyscale
” as claimed. Li et al.( 20190225510) do not explicitly teach the composition comprising nicotinic acid. However, Li et al. at paragraph 523 teach, 
“

    PNG
    media_image3.png
    174
    552
    media_image3.png
    Greyscale
”
Therefore, it would have been obvious to include niacin(nicotinic acid)  in the composition since by admission in paragraph 525 Li et al.( 20190225510) discloses that niacin prevents decomposition of the peracid resulting in a stabilized peracid. 
Li et al.( 20190225510)  teach
 a) at paragraph 198 the composition further comprising anionic surfactant, hydrotrope, etc,;
  b) at paragraph 522  the composition being stable for 4 weeks;
c) at Table 2 the composition comprising the amounts of peracid, carboxylic acid, hydrogen peroxide, stabilizing agent which fall within the ranges claimed;
d) at paragraph 405-409,421-427 teach application of the composition to food. 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



Restriction / Election Status
The elected invention to a composition comprising acetic acid, peroxyacetic acid and 3-pyridinecarboxylic acid is not allowable. See above.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/           Primary Examiner, Art Unit 1616